Citation Nr: 1510014	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD.  

In February 2012, the Board denied the issue of entitlement to service connection for a chronic psychiatric disorder.  In December 2012, the parties (the Veteran and the VA Secretary) filed a joint motion for remand (Joint Motion) which requested that the Board's decision be vacated and remanded and in an Order dated in the same month, the United States Court of Appeals for Veterans Claims (Court) ordered that the joint motion be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion determined that a remand was necessary so that the RO could determine whether the Veteran's claimed stressor could be verified given that he had submitted a stressor statement in January 2009 and that his claims file demonstrates that the Veteran served in Vietnam between February 7, 1971 and February 11, 1971.  The RO must request such verification from the Joint Services Records Research Center (JSRRC).

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be afforded a VA examination in order to determine the etiology of his psychiatric disabilities.

Finally, the Board notes that the Veteran has not been provided with notice with respect to substantiating a claim for PTSD based on a stressor related to the Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  On remand, the Veteran should be given proper VCAA notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f)(3).  Then allow the Veteran the opportunity to furnish evidence in support of his claim or advise VA of potential sources of such evidence.

2.  Undertake any necessary development to independently verify the Veteran's described stressor to include requesting stressor verification, if available, from the JSRRC.  In particular, attempts should be made to verify whether a Marine Staff Sergeant shot and killed several civilians during the time frame February 7 to 11th, 1971.  The Veteran's unit was Battery L, 4th Battalion, 12th Marine, 3rd Marine Division.  

3.  After the above development has been completed, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of all psychiatric disorders present during the period of the appeal.  The claims file and any pertinent electronic evidence must be reviewed the by examiner in conjunction with the examination.  All necessary and appropriate tests must be performed and their results documented. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current psychiatric disorder that had its onset during, or is otherwise related to, his active military service.  In providing this opinion, the examiner must consider and discuss the Veteran's claimed stressor and should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).

A complete rationale for any conclusion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




